Citation Nr: 1711217	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-08 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 2005 to February 2010. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Houston, Texas, Regional Office (RO). In September 2015, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

The Veteran's lumbar spine disorder originated during service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine arthritis and intervertebral disc syndrome have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service treatment records indicate that the Veteran was treated for complaints of low back pain. The Veteran's DD214 indicates that his MOS was a Bradley Fighting Vehicle mechanic. In November 2009, in a report of medical history for service separation, the Veteran indicated that he had "[r]ecurrent back pain or any back problem." He wrote that he had back pain lasting for longer than a week each time he carried something heavy on his back. That month, he was diagnosed with a backache, unspecified. In January 2010, the Veteran was enrolled in physical therapy for his low back disorder. He reported that his right side low back and sacroiliac pain began in March 2008. He was diagnosed with a backache with right sacroiliac joint upslip and hypomobility. In follow-up physical therapy appointments, diagnoses of lumbago and backache not otherwise specified (NOS) were noted. In January 2011, the Veteran completed a post-deployment questionnaire. He indicated that he continued to have back pain resulting from his deployment. 

In a statement submitted with the Veteran's May 2011 claim for service connection, he wrote that in his job as a Bradley Fighting Vehicle mechanic, he often had to lift heavy items and work in awkward positions which put stress on his low back. He reported falling from one of the vehicles. He stated that he has continued to have low back pain since that time but that he could not afford medical treatment. In a June 2011 written statement, the Veteran reiterated that he had ongoing low back pain associated with his in-service injury but that he could not seek medical treatment as he was a student with no health insurance and no income. Two September 2011 written statements from the Veteran's fellow servicemembers describe him injuring his low back while working as a mechanic in Iraq, that he repeatedly told them about his low back pain and that he had difficulty running as a result, and that he was not able to seek treatment for his low back injury until their unit left Iraq in November 2009. VA treatment records indicate that the Veteran had complaints of low back pain and limitation of motion in August 2011, September 2011, April 2012, October 2015, and January 2016. 

In January 2016, the Veteran was afforded a VA examination. The examiner reported that the only low back diagnosis the Veteran had ever received was that of "normal lumbar spine" in 2015. The examiner stated that the Veteran had intermittent right lumbar sacral triangle discomfort. The examiner concluded that the Veteran had a normal lumbar spine. He wrote that "There is no injury in the service. He was diagnosed with 'lumbago.' This term is not currently used however it means mechanical or functional discomfort [without] disability or pathology." As the examiner did not discuss the Veteran's reported in-service injury while working as a Bradley Fighting Vehicle mechanic, his report of recurrent back pain at service separation, his diagnosis of a backache with right sacroiliac joint upslip and hypomobility, or that he underwent physical therapy while in service for his low back injury, this examination is inadequate and the opinion is of no probative value. 

January 2016 private treatment records state that the Veteran had lumbar spine arthritis and intervertebral disc syndrome (IVDS).

The Veteran has presented a credible history of a lumbar spine disorder since service. Additionally, he is competent to report that his low back pain began in service and has continued to the present. Service treatment records, VA treatment records, and private treatment records indicate that the Veteran had a low back injury in service and that his symptoms have continued to the present. He has current diagnoses of arthritis and IVDS. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's lumbar spine disorder was directly incurred in service and the criteria for service connection for are met. The claim is granted.


ORDER

Service connection for lumbar spine arthritis and intervertebral disc syndrome is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


